Citation Nr: 1532088	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-28 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for prostate cancer, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and J. J.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO denied service connection for hypertension and prostate cancer.  In May 2014, the Veteran filed a Notice of Disagreement (NOD).  The RO furnished the Veteran Statements of the Case (SOC), which addressed the issue of prostate cancer in June 2014 and the issue of hypertension in November 2014.  In July 2014, the Veteran filed a Substantive Appeal (VA Form 9), which was specific to the issue of prostate cancer.

With respect to the issue of hypertension, the RO determined that the Substantive Appeal, which was submitted by the Veteran and received by VA on January 20, 2015, was untimely, as it was received after the deadline of January 11, 2015.  As such, the RO considered the Veteran's submitted document to be a request to reopen a previously decided claim, and thus required the submission of new and material evidence, which it determined in a March 2015 rating decision that such requirement had not been met.

Upon review, however, the Board observes that if the computation of the time limit for filing the Substantive Appeal, which pertains to the issue of hypertension, is calculated in accordance with the postmark rule, then the Substantive Appeal for such an issue may be deemed to have been timely filed.  According to this rule, a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark date is not of record, then the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a) (2014).  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(b).

In this function, the record evidence does not contain a postmark date from the United States Postal Service for the purpose of filing of the Substantive Appeal (which pertains to the issue of hypertension) with VA.  Given that the postmark is not of record, the postmark date for the Veteran's Substantive Appeal is presumed to be five days prior to January 20, 2015, which is the date stamped as received by VA.  This date, excluding Saturday (January 17, 2015), Sunday (January 18, 2015) and the Martin Luther King Day holiday (January 19, 2015), would calculate to be January 12, 2015, which is still timely.  This is so because the actual expiration of the applicable time limit (to file a Substantive Appeal within 60 days from the date of mailing of the November 2014 Statement of the the Case) fell on a Sunday, January 11, 2015, which, by operation of law, the next succeeding workday of Monday, January 12, 2015, is to be treated as the actual expiration date.  Hence, the Veteran's appeal of the denial of service connection for hypertension is considered timely, and the Board retains jurisdiction accordingly.  Therefore, the caption on the title page has been amended to include the issue of hypertension.

The Veteran participated in a Board hearing in June 2015.  A transcript is of record and has been reviewed.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record does not reflect that the Veteran has currently diagnosed hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, a letter dated in August 2012, sent prior to the initial unfavorable rating decision issued in May 2013, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for hypertension, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained. 

The Board also acknowledges that, to date, VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding hypertension; however, no VA examination is necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary to make a decision.  Id.  

In regard to his hypertension claim, as discussed below, there is no competent evidence that the Veteran has a current diagnosis of hypertension.  Although it is noted that the Veteran himself has proffered allegations that he may have a current diagnosis of hypertension because treatment records show that he has high blood pressure, he takes high blood pressure medication, and he received a diagnosis of hypertensive vascular disease in 1971, the record does not contain any independent or competent medical indication of such official current diagnosis, aside from these allegations, which are insufficient to trigger the duty to assist.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations).  In such circumstances, there is no duty to obtain a medical examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Veteran has been afforded a hearing before the Board.  In Bryant, 23 Vet. App. at 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he currently suffers from hypertension that he relates to military service, particularly via exposure to lead paint.  In this regard the Veteran indicated that he was given an examination in the Reserves in 1971 and provided with a diagnosis of hypertensive vascular disease.

A review of the Veteran's service treatment records reveals no diagnoses of hypertension during active military service.  However, an entry in April 1971 for the Reserves, more than one year post-service, revealed a diagnosis of hypertensive vascular disease.  The Veteran was provided blood pressure readings over a period of 4 days which are as follows: June 22, 1971, 122 mmHg/102 mmHg; June 22, 1971, 140 mmHg/84 mmHg; June 23, 1971, 120 mmHg/92 mmHg; June 23, 1971, 126 mmHg/88 mmHg; June 24, 1971, 122 mmHg/80 mmHg; June 24, 1971, 140 mmHg/88 mmHg; June 25, 1971, 122 mmHg/80 mmHg; June 25, 1971, 140 mmHg/90 mmHg.

A review of the Veteran's post-service outpatient treatment records revealed that the Veteran has been treated since January 2010 for elevated blood pressure.  However, all diagnostic entries from that time to 2015 indicate that the Veteran was diagnosed with "elevated blood pressure without diagnosis of hypertension."  It appears that the Veteran was given medication commonly associated with hypertension to treat his elevated blood pressure, but no associated diagnosis of hypertension has been provided.

Analysis

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed hypertension.  Rather, the Veteran's post-service treatment records merely show elevated blood pressure, with a notation of no diagnosis of hypertension.  While the Veteran does appear to have been administered medication that is commonly used to treat hypertension, this fact in and of itself does not constitute a diagnosis.  In accordance with the Rating Schedule, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mmHg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90  mmHg.  Id.  The mere presence of medication is not noted to be a proper substitute for that diagnostic criteria.  

Additionally, while the Veteran maintains that the April 1971 service treatment record indicated that he had a diagnosis of hypertensive vascular disease, the Board finds that such record, being over 40 years old, is not sufficient to establish a "current" disability as defined by VA regulations.  When the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  A determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding for the Board.  Id. (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000)).  Here, given the absence any additional treatment records closer in time to the period in which the Veteran filed his claim in July 2012, which show that he continued to be treated for the hypertensive vascular disease diagnosed in April 1971, the Board cannot find that a current disability existed at the time the claim was filed or during its pendency.  This is particularly supported by the fact that the medical evidence of record for the time period that the Veteran filed his claim and the pendency of the appeal all explicitly states that the Veteran does not have a diagnosis of hypertension.  Furthermore, the 1971 diagnosis may not even be appropriate for a diagnosis of hypertension in accordance with the Rating Schedule, as the Veteran only had 3 readings out of 8 that had a diastolic blood pressure reading of more than 90 mmHg, which is less than half and would hardly meet the "predominate" requirement of 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Rather, such readings would be more consistent with the Veteran's current diagnosis as shown in his recent treatment records of "elevated blood pressure without diagnosis of hypertension."  

The only other evidence in the claims file supporting the existence of hypertension is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiology more particularly, and that he is merely speculating as to whether he has current hypertension.  In this regard, he is not competent to diagnose hypertension, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has current hypertension are lacking in probative value.  

In short, in the absence of medical evidence demonstrating current hypertension, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

A remand is required to provide the Veteran with a VA examination for his prostate cancer.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, the Board finds that the Veteran has presented evidence of a current disability, as outpatient treatment records show that the Veteran has been treated for prostate cancer since his December 2007 diagnosis of prostatic adenocarcinoma.

Additionally, the Board finds that, via the Veteran's competent and credible lay statements, he has provided an indication of an in-service injury by way of possible exposure to DDT, DDD, DDE, Agent Orange, Chlordane, or other chemicals for defoliant and pesticide removal while stationed aboard the USS Talbot in the Panama Canal Zone.  The Veteran is competent to provide such accounts of witnessing dying foliage and dead crabs on the beach that appeared to have been sprayed by herbicides and/or pesticides as such accounts require first-hand knowledge.  Additionally, he is found to be credible as his statements have remained consistent throughout the record as well as been supported by articles and statements from other veterans who served in the Panama Canal Zone during the 1960s who reported similar instances as well as accounts of preparation and dispersal of such chemical agents at that location during that time period.

Thus, the issue turns upon a finding of nexus between the claimed exposure and the later development of prostate cancer.  Although the articles submitted by the Veteran have suggested a link, they do not provide information and opinions based on the Veteran's specific and unique case.  As such, these articles are inadequate to establish a nexus and, therefore, a medical opinion is necessary to resolve the inquiry at hand.

The Board notes that neither the Veteran nor the evidence of record shows that the theory of presumptive service connection under 38 C.F.R. §§ 3.307, 3.309 is for application, as the Veteran did not have verified service in the Republic of Vietnam, Thailand, or Korea during the applicable presumptive period.  Rather, the inquiry in this particular claim stems from a theory of direct service connection to Agent Orange, or other possible chemical herbicides and pesticides administered in the Panama Canal Zone in the 1960s.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  As such, even though the Veteran does not meet the presumptive service requirements, it does not absolve VA the responsibility of inquiring whether a medical opinion could be proffered to show that such disease was directly related to the Veteran's military service, to include exposure to Agent Orange.  As such, the VA examiner must discuss the possible etiology of the Veteran's currently diagnosed prostate cancer to his descriptions of possible herbicide and pesticide exposure.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the etiology of his prostate cancer. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider the Veteran's account of having possibly been exposed to DDT, DDD, DDE, Agent Orange, Chlordane, or other chemicals for defoliant and pesticide removal while stationed aboard the USS Talbot in the Panama Canal Zone.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's prostate cancer was caused by, or is the result of, the Veteran's having possibly been exposed to DDT, DDD, DDE, Agent Orange, Chlordane, or other chemicals for defoliant and pesticide removal while stationed aboard the USS Talbot in the Panama Canal Zone.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


